DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/01/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


Allowable Subject Matter
Claims 1-3, 5-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 5-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Applicants’ remarks filed on 03/01/2022 on page 9-12 have been found persuasive, because the closest prior art of record U.S Publication number 2015/0083093A1 and US Patent number 8416423 cannot anticipate Applicant’s claimed invention by a single reference 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 16, 2022